SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15a-16 OF THE SECURITIES EXCHANGE ACT OF 1934 Report on Form 6-K dated November 19, 2013 Partner Communications Company Ltd. (Translation of Registrant’s Name Into English) 8 Amal Street Afeq Industrial Park Rosh Ha’ayin 48103 Israel (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F xForm 40-F o (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes oNo x (If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ) This Form 6-K is incorporated by reference into the Company’s Registration Statements on Form S-8 filed with the Securities and Exchange Commission on December 4, 2002 (Registration No. 333-101652), September 5, 2006 (Registration No. 333-137102) and on September 11, 2008 (Registration No. 333-153419) Enclosure: Partner Communications Reports Third Quarter 2013 Results PARTNER COMMUNICATIONS REPORTS THIRD QUARTER 2013 RESULTS1 SUBSCRIBER BASE GROWTH OF 29, FREE CASH FLOW BEFORE INTEREST PAYMENTS2IN THE THIRD QUARTER TOTALED NIS 273 MILLION NETWORK SHARING AGREEMENT WITH HOT MOBILE Q3 2013 Highlights (compared with Q3 2012) · Total Revenues: NIS 1,118 million (US$ 316 million), a decrease of 15% · Service Revenues: NIS 951 million (US$ 269 million), a decrease of 17% · Operating Expenses (OPEX)3including cost of equipment sold: NIS 853 million (US$241million), a decrease of 9% · Operating Expenses (OPEX)3: NIS 696 million (US $197 million), a decrease of 12% · Adjusted EBITDA4: NIS 284 million (US$ 80 million), a decrease of 29% · Adjusted EBITDA Margin: 25% of total revenues compared with 30% · Net Profit: NIS 38 million (US$ 11 million), a decrease of 65% · Net Debt: NIS 3,208 million (US$ 907 million), a decrease of NIS 864 million · Free Cash Flow (before interest): NIS 273 million (US$ 77 million), a decrease of 27% · Cellular ARPU: NIS 84 (US$ 24), a decrease of 13% · Cellular Subscriber Base: approximately 2.95 million at quarter-end, a decrease of 3% Rosh Ha’ayin, Israel, November 19, 2013 – Partner Communications Company Ltd. (“Partner” or the “Company") (NASDAQ and TASE: PTNR), a leading Israeli communications operator, announced today its results for the quarter ended September 30, 2013. 1The financial results presented in this press release are unaudited financial results 2Cash flows from operating activities before interest payments, net of cash flows used for investment activities. 3Operating expenses include cost of service revenues, and selling, marketing and administrative expenses, and exclude depreciation and amortization and impairment charges. 4For definition of Adjusted EBITDA measure, see “Use of Non-GAAP Financial Measures” on page 11 below. 2 Mr. Haim Romano, Partner's CEO, noted: “In the beginning of November 2013, the Company has entered into a network sharing agreement with Hot Mobile, the first of its kind in Israel. The agreement is for a period of 15 years, and constitutes genuine news for the public in Israel. The clear benefits of this agreement include, among others, the lessening of the environmental impacts from numerous network sites, increasing the competition in the telecommunications marketin a manner that will benefit the consumers,developing advanced cellular infrastructures and maximal utilization of the existing spectrum for the benefit of launching the fourth generation services, at the same time as enabling substantial savings in operating costs. In addition, the cooperation will address the surging demand for mobile data services, will significantly improve the customer's experience and will enable him to enjoy the most advanced services in Israel. The implementation of the agreement will expand considerably the tasks facing the Company in the coming years, and will trigger many more projects for the benefit of the employees and customers.” Commenting on the third quarter 2013 results, Mr. Haim Romano said, “I am encouraged by the initial signs of improvement in the business environment. The results for the third quarter of 2013 reflect the ongoing trend of improvement that began in previous quarters, as a result, among others, of Partner's strategic decision to persevere in investing in outstanding customer service, its continuous investment in developing an advanced technological infrastructure and the adjustment of its cost structure to one appropriate for market conditions, all this despite the challenging competitive environment. In this quarter, the Company recruited 29 thousand subscribers (net) to its cellular subscriber base. This impressive addition to the subscriber base – the first in two years – and the improvement in ARPU, since the previous quarter, demonstrate the trust of the customers and the successful implementation of the Company’s strategy. In the third quarter, the Company invested NIS 116 million, mainly in improving the network and IT systems. Partner's network is the most advanced network in Israel, which is prepared for the implementation of quality 4G services within a few months (subject to frequencies allocation). The Company reported, this quarter, robust positive cash flow of NIS 273 million, and at the same time, the Company lowered its net debt by NIS 238 million. Along with these measures, the Company has adjusted its cost structure to one appropriate for current market conditions, which has led to a reduction of NIS 97 million in operating expenses compared with the same quarter last year.” In conclusion Mr. Haim Romano noted: “The consistent investment in the Company’s assets continues to be a platform for successfully addressing the challenging market environment. We will continue to create significant value for the benefit of our customers, employees and shareholders.” 3 Mr. Ziv Leitman, Partner's Chief Financial Officer commented on the quarterly results: “In the third quarter of 2013, the Company continued to adjust its cost structure and to implement operational efficiency measures, which led to a decrease in operating expenses (excluding cost of equipment sold and depreciation & amortization expenses), totaling this quarter NIS 4 million compared with the second quarter of 2013. The churn rate in the third quarter of 2013 of the Company's total cellular subscribers declined for the third consecutive quarter, and for Post-Paid subscribers the churn-rate declined for the fourth consecutive quarter. ARPU in the third quarter of 2013 totaled NIS 84, increasing by one shekel compared with the previous quarter, primarily reflecting a slight softening in the price erosion of cellular services together with seasonal effects. Revenues from equipment sales in the third quarter decreased by 7% from the previous quarter, however, gross profit from equipment sales increased by NIS 1 million. Adjusted EBITDA increased by NIS 4 million in in the third quarter of 2013 compared with the previous quarter, largely a result of the increase in cellular service revenues and the reduction in operating expenses, partially offset by a decrease in fixed line service revenues. Financial expenses in this quarter decreased from the previous quarter by NIS 18 million, mainly due to foreign exchange gains, which were partially offset by an increase in CPI linkage expenses as a result of the higher inflation rate. Net profit increased to NIS 38 million from NIS 20 million in the previous quarter, mainly due to the increase in Adjusted EBITDA and the decrease in financial expenses. Capital expenditures (Capex, cash) have totaled NIS 368 million since the beginning of the year, a level similar to that in the parallel period last year. In the third quarter, operating working capital decreased by NIS 143 million,mainly due to a decrease in trade receivables and inventory. The Company reported free cash flow (after interest payments) of NIS 266 million this quarter. In the first nine months of 2013, the Company has thus far generated NIS 651 million in free cash flows (after interest payments). Net debt at the end of the third quarter of 2013amounted to approximately NIS 3.2billion, a decrease of approximately NIS 0.9 billion over the last twelve months.” 4 Key Financial Results5(unaudited) NIS MILLION Q3'13 Q3'12 % Change Revenues -15 % Cost of revenues -8 % Gross profit -33 % Operating profit -50 % Net profit 38 -65 % Earnings per share (basic, NIS) -66 % Free cash flow -27 % Key Operating Indicators: Q3'13 Q3'12 Change Adjusted EBITDA (NIS millions) -29 % Adjusted EBITDA as a percentage of total revenues 25
